*281On Petition for Rehearing
By the Court,
COLEMAN, J.:
Respondent has filed a petition for rehearing, in which he urges five reasons why the court should grant the petition. They are: (1) That no bill of exceptions was ever filed upon the appeal; (2) that there is no assignment of errors; (3) that “there is not a scintilla of evidence properly before the court upon which to base any opinion upon the merits of this case”; (4) that the court was absolutely without authority to render an oral opinion in the case, and (5) that the court was without j urisdiction to render a final j udgment.
None of the grounds assigned as reasons why a rehearing should be granted goes to anything urged upon the original hearing or decided by the court. It is not claimed that the court erred on any point decided in the former opinion. This of itself is sufficient reason for denying the petition, as has been repeatedly decided. Nelson v. Smith, 42 Nev. 302, 319, 176 Pac. 261, 178 Pac. 625.
But we are amazed at the contention of counsel to the effect that there is neither a bill of exceptions nor an assignment of errors in the record. Both are in the record, and were referred to upon the former hearing. It may be that the bill of exceptions is somewhat informal, and that certain defects exist as to the assignment of errors, but we are not prepared to say that this is true. At any rate, no objection was made to the assignment of errors on the original hearing, nor was it contended that the certificate of the trial judge to the purported bill of exceptions was defective or did not comply with the statutory requirements, nor could there well have been. Certain contentions were made as to the bill of exceptions, preliminary to the hearing on the merits, but no such contention as is now urged was made.
The respondent, a member of the bar of this state, of twenty-six years’ standing, was in court and was heard both as to the preliminary matters and on the merits, *282and he was also represented by counsel, who was well informed as to the facts and the law of the case, and who argued it with marked ability, which was commented upon by the members of the court when they retired for conference. As an evidence of the preparation given to the case, a certified copy of an opinion of the highest court of a sister state, which had not yet been published, was furnished for our consideration.
Respondent’s rights were, we think, safeguarded upon the former hearing in every way possible. If he suffered in this court, it was because of mismanagement in the preparation of the bill of exceptions in the lower court on the part of respondent. Such might have been the fact, judging from a colloquy between counsel.
In support of the fourth reason assigned as a ground for a rehearing, our attention is directed to section 4839, Revised Laws of 1912, which reads:
“All opinions and decisions rendered by the supreme court shall be in writing, signed by the justices concurring therein, and shall be spread at large on the records of the court kept for that purpose.”
This section has been construed upon several occasions, and it has been uniformly held that it did not preclude the rendering of an oral judgment, but was meant to require a written opinion in every case, even though an oral judgment be rendered in a case. One of the conspicuous cases in which such an interpretation was put upon the provision in question was that of In Re Winters, 40 Nev. 335, 163 Pac. 244, as is shown by the concluding paragraph of the opinion, wherein one of the present counsel for the respondent, as chief j ustice, announced the order of the court, and signed the written opinion thereafter.
The last point urged is that the court had no jurisdiction to render a final judgment. Without undertaking to dispose of this contention, we may say that if it be conceded that the contention is correct, there would be no reason for granting a rehearing. A rehearing is granted for the purpose of ’correcting errors made *283in passing upon questions decided, and not for the purpose of correcting an order inadvertently or inaptly made. A court may properly decide the law of the case, and yet make an order not in consonance with sound discretion. In such circumstances it would not be proper to grant a rehearing, which opens up the case for a reargument of the points originally presented and determined.
The petition is denied.
Sanders, C. J., not participating.
On Motion to Modify Judgment
By the Court,
Coleman, J.:
This case is now before us upon an application for a modification of the judgment heretofore rendered by this court. The case was argued on its merits, and was submitted for consideration and determination about 4 o’clock on the afternoon of October 23, 1922. The general election was held on November 7, 1922, at which time a district attorney was to have been elected for Humboldt County. As appears from the original opinion in this case, the parties hereto were opposing candidates in the primary election, held in September, 1922, for the Democratic nomination for district attorney. In due time after the primary election the board of canvassers issued a certificate of nomination to Wilson. In the contest proceedings the court rendered judgment for Warren. Wilson was at the time the incumbent.
There were no candidates on any other ticket for the nomination, and whichever of the parties hereto should receive the Democratic nomination and succeed in having his name appear upon the ballot as a candidate for the office was sure of election in case he received one vote. Under the law of the state, which authorizes qualified registered voters, who are absent from the state, to cast a ballot, it was provided that they might apply to the county clerk for a ballot not more than fifteen days before the election. To enable *284that officer to mail the ballot demanded on the fifteenth day before the election, it was necessary that the printed ballot be in his possession not later than the 23d day of October, 1922. As it was, the ballot could not have been printed before the night of the 23d.
This statement shows the importance of an immediate decision of this case upon its merits. At the conclusion of the oral argument and the submission of the case, the court announced that it would immediately enter upon a consideration of the case and render judgment orally, and thereafter file a written opinion, which seemed satisfactory to the parties, who, with their attorneys, were in court, and no objection was made to that plan. The counsel who are now active in this matter in behalf of respondent were not then in the case, and were not present. At 9 o’clock p. m. of the day mentioned, judgment was rendered orally in favor of the appellant, and a written opinion was filed thereafter. By the judgment it was ordered that the judgment of the trial court be reversed, and that judgment be entered in favor, of the appellant, by the trial court.
While several grounds are stated in the motion, but one is argued; hence we deem the others waived. In Re Hegarty’s Estate, 45 Nev. 145, 199 Pac. 81.
It is said that the court had no authority or jurisdiction to direct what kind of a judgment should have been entered in the trial court, and it is therefore said that the judgment entered by this court is in excess of its jurisdiction, and should be modified. In support of the contention urged, counsel cites numerous authorities, and quote, among others, 2 R. C. L. pp. 281-283, but they fail to quote as follows from page 281, R. C. L.:
“Where the facts of the case are undisputed and the only errors therein are errors of law, the court on reversal ordinarily will render final judgment or will remand the case to the lower court with directions to enter judgment in accordance with the opinion or with specific directions.”
This, so far as we can learn, is the general rule. 2 Hayne, New Trial and Appeal (Ed. 1912) p. 1700.
*285The facts in the instant case are not in question. The entire evidence consists of ballots cast at the primary-election, which are before us; hence there can be no dispute as to the evidence. The only question for the consideration of the trial court was whether ballots having certain marks should be counted for the appellant or the respondent. Nothing but questions of law, concerning which the ruling of this court is conclusive, were before the trial court. The same rule applies to the situation in hand as would , apply when the only question involved is the construction of a will or some other writing, which is that this court may draw its own conclusions as to the legal effect of such document. Cassinelli v. Humphrey Supply Co., 43 Nev. 208, 183 Pac. 523.
By Rev. Laws, 5359, it is provided:
“Upon an appeal from a judgment or order, the-appellate court may reverse, affirm, or modify the judgment or order appealed from * * *; and may, if necessary or proper, order a new trial, or that further action or proceedings be had in the lower court without a new trial, and may remand the case for such further action or proceedings only. * * * ”
Counsel evidently overlooked this section of our statute. It seems to give this court ample authority to make the order which it did make. This court directed the judgment to be entered by the trial court in the following cases, among others: Shearer v. City of Reno, 36 Nev. 443, 136 Pac. 705; Earl v. Morrison, 39 Nev. 120, 154 Pac. 75; Nye County v. Schmidt, 39 Nev. 456, 157 Pac. 1073, McCarran, J., writing the opinion.
We have not undertaken to follow counsel and to answer the long brief filed, for the reason that it totally ignores the statutory provision which we have quoted, which necessarily results in a denial of the motion, since counsel waived the other grounds of the motion by not discussing them.
The motion is denied.
Sanders, C. J., not participating.